Title: To Benjamin Franklin from Dominique-Louis Ethis de Corny, 6 September 1781
From: Corny, Dominique-Louis Ethis de
To: Franklin, Benjamin


  Dear Sir,
Ruë neuve S. augustin. No. 26. Paris the 6th. Septber 1781.
I am inform’d that Mr. Robert Morris has Written niewly to his correspondents in Metz in order of sending With great haste, and sooner as possible, several articles Reckoned in the memorandum Which I did speak of, With your Excellency, When I have had the honor to see you Lately. The Wants of every thing’s are increas’d in your Country, and pressing. The Expedition, on the contrary, goes always too slow. You Will find, inclos’d in this Letter, Mr Robert Morris’s correspondents’s Memorandum, upon Which We shall Sollicit Vith Warmest instance, and motion, the pass-ports asked for immunties of tax, Without Which these Correspondents could not Execute Mr. Morris’s and honble. congress’s orders. I Believe that your Excellency Will think proper and convenient, to put, under your hand, in the Margin of this Writting, an additional note, in more Earnest a manner, as I did. After that, you Will perhaps, follow and prosecute, your self, the Success of this Busîness: however, if you judge me able to save you any trouble for it, I Will find my-self Extremly happy to convince you in every opportunity, that I may be Reckon’d in the number of honble. Congress’s faith full and full of Zeal soldiers, and that I am With great Esteem, respect and attachment Dear sir your Excellency’s the Most obedient, humble and addicted servant
Ethis De Corny

P.S. if you Will appoint me a day in the beginning of next Week, I shall have the honor to go at passy, in order of talking together upon this matter. Be so kind, if you please, to présent thousand Compliments to your Dear son.
  his excellency Dr. Francklin at Passy.

